     HAINES LAW GROUP, APC
 1   Paul K. Haines (SBN 248226)
     phaines@haineslawgroup.com
 2   Fletcher W. Schmidt (SBN 286462)
     fschmidt@haineslawgroup.com
 3   Andrew J. Rowbotham (SBN 301367)
     arowbotham@haineslawgroup.com
 4   Matthew K. Moen (SBN 305956)
     mmoen@haineslawgroup.com
 5   222 N. Sepulveda Blvd., Suite 1550
     El Segundo, California 90245
 6   Tel: (424) 292-2350
     Fax: (424) 292-2355
 7   Attorneys for Plaintiff
 8   AKIN GUMP STRAUSS HAUER & FELD LLP
     Gary M. McLaughlin (SBN 217832)
 9   gmclaughlin@akingump.com
     1999 Avenue of the Stars, Suite 600
10   Los Angeles, CA 90067-6022
     Tel: 310-229-1000
11   Fax: 310-229-1001
12   Attorneys for Defendants
13

14                              UNITED STATES DISTRICT COURT
15
              EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO DIVISION)
16
     MARY CROWDER as an individual and on       CASE NO. 2:19−CV−00315−KJM−EFB
17
     behalf of all others similarly situated,
                                                [Case Assigned for all purposes to the Hon.
18                                              Kimberly J. Mueller; Courtroom 3, 15th
                          Plaintiff,            Floor]
19
                   vs.                          ORDER GRANTING STIPULATION TO
20                                              FILE SECOND AMENDED
                                                COMPLAINT
21   PURPLE COMMUNICATIONS, INC., a
     Delaware Corporation; CSDVRS, LLC, a       Complaint Filed:     October 11, 2017
22   Delaware Limited Liability Company; and    Removal Filed:       February 20, 2019
     DOES 1 through 100,                        Trial Date:          None Set
23

24                        Defendants.

25

26

27

28



             ORDER GRANTING STIPULATION TO FILE SECOND AMENDED COMPLAINT
 1

 2                                               ORDER
 3          FOR GOOD CAUSE APPEARING, the Court hereby accepts the Stipulation of the
 4   Parties and orders as follows:
 5      1. Plaintiff shall be permitted to file a second amended class and representative action
 6          complaint (“SAC”) in the form attached as Exhibit A to the Parties’ Stipulation.
 7      2. Plaintiff will cause the SAC to be filed within seven (7) days of the date of this Order, and
 8          Defendants shall have thirty (30) days from the date of the filing of the SAC to file a
 9          responsive pleading.
10          IT IS SO ORDERED.
11   DATED: September 6, 2019.
12

13

14                                                    UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         1
      [PROPOSED] ORDER GRANTING STIPULATION TO FILE SECOND AMENDED COMPLAINT
